    Case 18-31754-5-mcr     Doc 159 Filed 01/28/19 Entered 01/28/19 11:55:15                  Desc
                               Main Document    Page 1 of 5

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK
                                                                  )
In re:                                                            )
                                                                  )   Case Nos.
CENTERSTONE LINEN SERVICES, LLC,                                  )   18-31754 (main case)
ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                        )   18-31753
ALLIANCE LAUNDRY & TEXTILE SERVICE, LLC,                          )   18-31755
ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                           )   18-31756
ATLANTA, LLC, and                                                 )
ALLIANCE LTS WINCHESTER, LLC                                      )   18-31757
d/b/a Clarus Linen Systems1,                                      )
                                                                  )   Chapter 11 Cases
                                              Debtors.            )   Jointly Administered
                                                                  )
                                                                  )



          NOTICE CLARIFYING BIDDING PROCEDURES FOR THE SALE OF
         SUBSTANTIALLY ALL ASSETS OF ALLIANCE LAUNDRY & TEXTILE
                  SERVICE, LLC, d/b/a CLARUS LINEN SYSTEMS


       On January 15, 2019, the Bankruptcy Court entered an Order Pursuant to Section 363
and 105 of the Bankruptcy Code: (A)(1) Setting Deadline and Approving Requirements and
Procedures for Interested Parties to Submit Competing Bids for Substantially All Assets of
Debtor Alliance Laundry & Textile Service, LLC d/b/a Clarus Linen Systems; (2) Approving
Form of Purchase Agreement; (3) Scheduling an Auction; (4) Setting Hearing Date to Approve
Sale of Assets to Successful Bidder; and (5) Approving Procedures With Respect to the
Assumption and Assignment of Certain Executory Contracts and Unexpired Leases; and (B)
Approving Form and Manner of Notice (the “Bidding Procedures Order”) pursuant to which it
approved, among other things, the form of Asset Purchase Agreement submitted by stalking
horse bidder Crown Health Care Laundry Services, LLC (“Crown”) for certain assets located at
Alliance’s Spartanburg, South Carolina and Albany, Georgia operations (the “Purchased
Assets”). Appended to the Asset Purchase Agreement is Appendix 1.1(b), setting forth the
“Excluded Assets” under the proposed transaction with Crown. A copy of Appendix 1.1(b) is
attached hereto.


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594)
(“Centerstone”); Atlas Health Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681)
(“Atlas”); Alliance Laundry & Textile Service, LLC d/b/a Clarus Linen Systems (8284) (“Alliance”);
Alliance Laundry and Textile Service of Atlanta, LLC d/b/a Clarus Linen Systems (4065) (“Atlanta”);
and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems (0892) (“Winchester”).



                                                                                             3287301.4
Case 18-31754-5-mcr         Doc 159 Filed 01/28/19 Entered 01/28/19 11:55:15               Desc
                               Main Document    Page 2 of 5


        PLEASE BE ADVISED that, pursuant to paragraph 22(j) of the Bidding Procedures
Order and its Reservation of Rights under the Bidding Procedures, Alliance hereby clarifies the
Bidding Procedures and advises that, in addition to accepting Qualified Bids for the Purchased
Assets, Alliance will accept Qualified Bids for the Excluded Assets.

       Qualified Bidders may submit separate Bids for (i) all Purchased Assets; (ii) one or more
Excluded Assets; (iii) the Atlanta PP&E; or (iv) the Atlanta PP&E and one or more Excluded
Assets; provided, however, that a Bid for all Purchased Assets may not be combined or
aggregated with a Bid for the Atlanta PP&E or one or more Excluded Assets to constitute a
higher or otherwise better Bid for the Purchased Assets than the Bid of Crown or any competing
Qualified Bidder solely for the Purchased Assets. In accordance with the approved Bidding
Procedures, the deadline for the submission of Qualified Bids is 12:00 noon (prevailing Eastern
Time) on February 4, 2019. In the event Alliance receives more than one Qualified Bid for (i)
all Purchased Assets; (ii) one or more Excluded Assets; (iii) the Atlanta PP&E; or (iv) the
Atlanta PP&E and one or more Excluded Assets, an Auction Sale for any category of Assets that
draws competing Qualified Bids will be conducted at 10:00 a.m. (prevailing Eastern Time) on
February 7, 2019 at the offices of Bond, Schoeneck & King, PLLC, One Lincoln Center,
Syracuse, New York 13202.

       The Starting Qualified Bid for the Atlanta PP&E shall be $300,000.00. In the event more
than one Qualified Bid is received for the Atlanta PP&E and an Auction Sale is conducted, each
Qualified Bidder present at the Auction Sale will be permitted to increase its Bid for the Atlanta
PP&E by increments of at least $5,000.00.

       All Bidding Procedures not modified herein shall remain as approved by the Court in the
Bidding Procedures Order. Copies of the Bidding Procedures and Bidding Procedures Order
may be obtained by contacting Alliance’s counsel: Bond, Schoeneck & King, PLLC, Attn:
Camille W. Hill, Esq.; chill@bsk.com, (315) 218-8627 or Alliance’s investment banker SSG
Advisors, LLC, Attn: Robert C. Smith at rsmith@ssgca.com, Tel. (610) 937-2359 or Michael S.
Goodman at mgoodman@ssgca.com, Tel. (610) 940-5806.


Dated: January 28, 2019
       Syracuse, New York                    BOND, SCHOENECK & KING, PLLC


                                     By:            /s/ Camille W. Hill
                                             Stephen A. Donato, Esq., Bar Roll No. 101522
                                             Camille W. Hill, Esq., Bar Roll No. 501876
                                             Office and Post Office Address:
                                             One Lincoln Center
                                             Syracuse, New York 13202
                                             Tel: (315) 218-8000
                                             Facsimile: (315) 218-8100
                                             Email: sdonato@bsk.com
                                                     chill@bsk.com

                                                2
                                                                                           3287301.4
Case 18-31754-5-mcr     Doc 159 Filed 01/28/19 Entered 01/28/19 11:55:15             Desc
                           Main Document    Page 3 of 5

                                  APPENDIX 1.1(b)

                                    Excluded Assets

  1.    The Excluded Agreements, including, without limitation, the following Contracts:

        (a)      Linen Service Agreement with Board of Regents of the University System
                 of Georgia on behalf of the Georgia State University-Georgia State
                 University Student Health Clinic dated July 1, 2018;

        (b)      Linen Service Agreement with Hospice of the UpstatLine, Inc. dated
                 January 15, 2016;

        (c)      Contract with United States of America for linen services at Martin Army
                 Community Hospital, Fort Benning Georgia dated September 13, 2016,
                 Modified as of December 14, 2017;

        (d)      Linen Service Agreement with Mary Black Health System LLC dated July
                 17, 2013;

        (e)      Contract with United States of America for linen services at Moncrief Army
                 Health Clinic, Fort Jackson, South Carolina dated May 1, 2018;

        (f)      Contract with United States of America for linen services at Moody Air
                 Force Base, Georgia dated October 1, 2018;

        (g)      Laundry Service Agreement dated September 1, 2103 and Participating
                 Hospital Agreement dated October 8, 2913 with Northeast Georgia Hospital
                 System;

        (h)      Linen Service Agreement with Regional Medical Center of Orangeburg and
                 Calhoun Counties d/b/a Regional Medical Center dated August 1, 2018;

        (i)      Cooperative Agreement with Industry with Wiregrass Rehabilitation Center,
                 Inc. dated April 5, 2017;

        (j)      Linen Service Agreement with Wellstar Health System, Inc. dated April 1,
                 2016;

        (k)      Service Agreement with Summit Orthopaedic Surgery Center dated March
                 1, 2011;

        (l)      Contract No. VA247-17-D-0138 with United States of America for linen
                 service to the Veterans Administration, Augusta, Georgia dated August 1,
                 2017;

        (m)      Contact No. W81K00-14-C-0096 with the United States of America for
                 linen service at Martin Army Community Hospital, Fort Benning, Georgia
                 dated October 1, 2014;

                                           3
                                                                                     3287301.4
Case 18-31754-5-mcr      Doc 159 Filed 01/28/19 Entered 01/28/19 11:55:15             Desc
                            Main Document    Page 4 of 5

        (n)      Contract 1, No. W91YTZ-17-P-0286 with the United States of America for
                 linen service at Moncrief Army Health Clinic, Fort Jackson, South Carolina
                 dated May 1, 2017;

        (o)      Contract No. FA4830-16-C-0007 with the United States of America for
                 linen service at Moody Air Force Base Clinic, Georgia dated October 1,
                 2016; and

        (p)      Contract No. W91YTZ-19-P-0014 with the United States of America for
                 linen service at Moncrief Army Health Clinic, Fort Jackson, South Carolina
                 dated November 1, 2018;

  2.    Cash and cash equivalents (whether on hand or in banks);

  3.    Seller’s trade receivables and other accounts and notes receivable;

  4.    Stocks, bonds or other securities of Seller;

  5.    All employee benefit plans of any kind and nature whatsoever;

  6.    Any non-transferrable Permits;

  7.    Insurance policies;

  8.    The following pre-paid expenditures and security deposits (together with any right to
        refunds thereof):

        (a)      2018 sales tax estimate in the amount of $5,480.09 paid to the Georgia
                 Department of Revenue;

        (b)      Accrued expenses of $13,632.45 paid to the Cities of Spartanburg,
                 Anderson, and Greenville for 2018 business licenses; and

        (c)      Security deposit of $42,500 paid pursuant to the Atlanta Lease.

  9.    Any rights to refunds from any insurance policies;

  10.   All rights to or claims for refunds, overpayments or rebates of taxes;

  11.   All actions arising under chapter 5 of the Bankruptcy Code with respect to the
        Purchased Assets;

  12.   the Atlanta Lease;

  13.   the Seller Permits applicable to the Atlanta Facility;

  14.   the Atlanta PP&E (subject to Seller’s option in Section 1.1(c));




                                              4
                                                                                      3287301.4
Case 18-31754-5-mcr      Doc 159 Filed 01/28/19 Entered 01/28/19 11:55:15                Desc
                            Main Document    Page 5 of 5

  15.   Personnel, business and other records that Seller is required by law to retain in its
        possession, or which relate to any avoidance actions under the Bankruptcy Code, and
        all corporate seals, minute books, charter documents, membership transfer records,
        record books, original tax and financial records and such other files, books and
        records relating to the Excluded Assets or the organization, existence or capitalization
        of Seller; and

  16.   Seller’s rights under the Agreement.




                                               5
                                                                                        3287301.4
